DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8-12, 14, and 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
All independent claims substantially recite: “wherein the column decoding logic is to provide multiple row addresses for a column address; and wherein the row decoding logic is to provide multiple column addresses for a row address.”  No support is found in the disclosure for row addresses from “column decoding logic” and then using the attained row address to get a column address and vice versa).  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  MPEP § 2161.01(I). “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved[.] See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can 
All dependent claims are rejected as containing the limitations of the claims from which they depend. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “the multiple column address AT the row address . . . the multiple row addresses AT the column address”.  It is not clear if using capital letters for “at” is meant to have some other meaning (e.g. be an abbreviation), draw emphasis to the word, or is merely a typo.  Since there are multiple possible inconsistent interpretations, the claim is indefinite.  
Claims 26 and 28 recite “cross-point” memory.  The assignee in this application appears to claim “XPoint” as a trademark and “crosspoint” in this application appears to refer to XPoint.  Therefore the meaning of “crosspoint” appears to be fully within the control of the assignee as a more phonetic spelling of the claimed trademark.    See MPEP §2173.05(u).  Note that other than referring to the trademark, crosspoint is not a known term of art and is not expressly defined in the specification.  See also paragraph 0027 of the specification.  
All dependent claims are rejected as containing the limitations of the claims from which they depend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-12, 14, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2020/0034306, filed July 2018, different assignee), Mellor (Just ONE THOUSAND times BETTER than FLASH!, 2015), and SheepCow (Are python lists row major ordered or column major ordered? Published 2015). 
Claim 1 (Currently Amended). An apparatus comprising: 
a memory comprising a plurality of bit-addressable memory units, each memory unit associated with a row address and a column address; and a controller to: (Luo teaches: “The address terminals may receive address signals and bank address signals. The bank address signals may be used for selecting a bank among the plurality of banks. A row address and a column address may be provided as address signals.”  Luo paragraph 0021.
Luo does not expressly discuss bit addressability.  
Note that the specification gives cross point memory as an example of bit-addressable memory: “A memory device may also include a three dimensional crosspoint memory device (e.g., Intel 3D XPoint™ memory), or other bit addressable write-in-place nonvolatile memory devices.”  Specification paragraph 0026.  
Mellor teaches: “Next year, the world will start using products with an amazing new type of memory . . . 3D Xpoint[.] . . . a radical resistive-RAM technology that is bit-addressable, non-volatile, and forms a new tier between DRAM and NAND.  That means software can access it far more easily than block-based flash – and the chips hold their data even when switched off, just like a hard drive.”  Mellor, page 1, first and second paragraphs.  
The combination would have been obvious to one of ordinary skill in the art before the effective filing date because bit-addressable memory (or using bit addressability of the bit addressability) allows by software of a smaller region thereby requiring less overhead (bandwidth, processing) to control a single bit.)    
receive a memory access request from a processor to perform a read or write operation on matrix data stored in one or more of the plurality of memory units, the memory access request to indicate a start address of the matrix data; (Note that the language “the request to indicate a start address” is written as an intended use for the request.  See MPEP § 2103.   Luo teaches: “A memory controller, which may comprise a data address generator, may be configured to generate a sequence of memory addresses for a memory access operation based on a starting address and a dimension of a tensor or matrix.”  Luo paragraph 0010. “The method 300 may include a block 308 that recites "receive memory command comprising a memory access operation, a starting address, and dimension of tensor." An operation or process being performed by a processor, such as processor 105, may obtain or receive a memory command from that operation or process to read or to write to a memory unit. For example, a read or write operation of a process or program being implemented on the processor 105 may be a memory access operation that sends a read or write command to the memory controller 110. The read or write command may comprise a respective memory access operation (e.g., read or write), a starting address for the memory access operation, and a dimension of a tensor for the memory access operation. For example, the memory controller 110 may obtain a write command to write data to the memory units 140a, 140b. As described herein, a set of instructions may be provided with or included in the memory command, with the set of instructions including a starting address for the memory access operation and a dimension of a tensor for the memory access operation. The memory controller 110 may also obtain a read command to read data stored at the memory units 140a, 140b.”  Luo paragraph 0032.  “Accordingly, the memory controller, via the data address generator, may generate a sequence of memory addresses for the memory access operation based at least in part on a starting address of the generated sequence of addresses and the dimension of the tensor.”  Leo paragraph 0034.) determine, with decoder circuitry, whether to access the matrix data in row-major or column-major format based on information indicated in the memory access request from the processor; and apply, with the decoder circuitry, different decoding logic based on whether to access the matrix data in row-major format or column-major format, the different decoding logic including column decoding logic in response to a determination that the matrix data is to be accessed in column-major format and row decoding logic in response to a determination that the matrix data is to be accessed in row-major format; (This is obvious over the combination of Luo and SheepCow.  Luo teaches: “A memory controller, which may comprise a data address generator, may be configured to generate a sequence of memory addresses for a memory access operation based on a starting address and a dimension of a tensor or matrix. At least one dimension of a tensor or matrix may correspond to a row, a column, a diagonal, a determinant, or an Nth dimension of the tensor or matrix.” Luo Abstract.  “The selection of the bit line may be performed by a plurality of column decoders and the selection of the word line may be performed by a plurality of row decoders.”  Luo paragraph 0020.  “A command decoder may decode command signals received at the command terminals from the memory controller 110 via one of the memory interfaces 135a, 135, to receive various commands including a read command and/or a write command. Such a command decoder may provide the control signals corresponding to the received commands to control the memory cell array region.”  Luo paragraph 0021.  
The previously cited art teaches accessing a matrix based on a starting address and other parameters using a decoder, it fails to expressly teach determining between row and column major formats of a matrix).  
SheepCow shows code which uses a flag to determine whether to access a matrix in row major or column major order and uses Python descriptors in the code (e.g. “get(n,n,n)” or “set(n,n,n)”).  See SheepCow pages 1 and 2. Running the code on pages 1 and 2 of SheepCow result in a decision to access a matrix in row or column major format.  To avoid confusion, the code from SheepCow is not pasted into this document.  
The combination of a Luo’s teachings of the use of decoders to determine how to access data (e.g. what addresses to use for accessing of data) and SheepCow’s teaching of use of a flag and descriptors to determine whether to access data in a row major or column major order would have rendered obvious the performance of a row or column based access in response to a request to perform a read or write to one of ordinary skill in the art before the effective filing date as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (the flags are not shown as being incorporated into the access request, but code is run on a host which then sends signals to memory); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the combination of using standard read/write commands to access matrix data in a known way does not change the operation of access commands or matrix operations); One of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP § 2143(I)(A).  This motivation applies to all combinations of this cited art in which some aspect of the matrix data is being stored to a location in memory, but will not be repeated for brevity.) wherein the column decoding logic is to provide multiple row addresses for a column address; and wherein the row decoding logic is to provide multiple column addresses for a row address.  (With respect to claim interpretation, the language “column/row decoding logic is to provide . . .” reads as an intended use/wherein clause because it implies but does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.  The language “multiple row/column addresses for a column/row address” is an intended use because it does not require steps to be performed or limit to a particular structure.  See MPEP § 2103.  Luo teaches: “The selection of the bit line may be performed by a plurality of column decoders and the selection of the word line may be performed by a plurality of row decoders.” Luo paragraph 0020.  “A memory controller, which may comprise a data address generator, may be configured to generate a sequence of memory addresses for a memory access operation based on a starting address and a dimension of a tensor or matrix.”  Luo Abstract.  “The data address generator 120 may generate and provide a sequence of addresses that is related to a type of tensor or matrix operation associated with a memory command provided to the data address generator 120. Memory commands may include row memory commands or column memory commands, such as to access a respective row or column of matrix data stored in memory units 140a and/or memory unit 140b.”  Luo paragraph 0023.)
Claim 2 (Currently Amended). The apparatus of claim 1, wherein 
(See rejection of claim 1.  This language recites an operation comprising itself.) to receive the memory access request comprises: to receive the memory access request to perform the read or write operation on the matrix data, (“A command decoder may decode command signals received at the command terminals from the memory controller 110 via one of the memory interfaces 135a, 135, to receive various commands including a read command and/or a write command. Such a command decoder may provide”  Luo paragraph 0021.) the matrix data including a matrix descriptor having at least one of matrix dimensions, a size of elements in the matrix data, or locations of memory units in which the matrix data is stored. (See code under “class matrix” on page 1 of SheepCow showing the initialization of the matrix (defining matrix parameters).  (“class Matrix: #flag indicates the type of matrix def __init__(self, num_lines, num_cols, flag):”. SheepCow page 1.))
Claim 4 (Currently Amended). The apparatus of claim 1, wherein 
the controller is further to return a result of the read or write operation.  (SheepCow teaches: “return self.matrix[line*self.num_cols + column]” at the end of the code on page 1 showing a loop execution matrix multiplication.)
Claim 8 (Original). The apparatus of claim 1, wherein the controller is further to 
receive a request to initialize the matrix data, the request to initialize the matrix data including a specification of matrix dimensions of the matrix data, a size of elements of the matrix data, and a preference to store the matrix data according to row major or column major.  (See SheepCow pages 1 and 2.  Running the code on those pages shows matrix dimensions, size and the “flag” changes the preferences to store the matrix data according to row major or column major.)
Claim 9 (Original). The apparatus of claim 8, wherein the controller is further to: 
generate a matrix descriptor that is indicative of the specification of the matrix dimensions of the matrix data, the size of elements of the matrix data, and the preference to store the matrix data according to row major or column major; (See SheepCow pages 1 and 2.  Running the code on those pages shows matrix dimensions, size and the “flag” changes the preferences to store the matrix data according to row major or column major. The descriptor is generated when the function is called.) and write the matrix data to the one or more of the plurality of memory units. (“the memory controller 110 may provide instructions to memory unit to read and/or write data according to the generated sequence of addresses”  Luo paragraph 0017.  “For example, a read or write operation of a process or program being implemented on the processor 105 may be a memory access operation that sends a read or write command to the memory controller 110. The data address generator 120 may generate a sequence of addresses based on a memory command associated with that memory access operation. The generated sequence of addresses may provide a different form of address identification for data stored in the memory units 140a/140b, such that data may be retrieved from the memory units 140a/140b according to the generated sequence of addresses. The generated sequence of addresses may also include instructions to access the data buffer 130, instead of the memory units (e.g. memory unit 140a and/or memory unit 140b). For example, in a subsequent memory operation, rather than accessing one or more memory cells of a memory array, the generated sequence of addresses may be associated with an instruction to access the data buffer 130 to perform the memory command. Accessing the data buffer 130 to perform the memory command, in accordance with a generated sequences of address reflecting a type of tensor or matrix operation associated with the memory command, may be advantageous for performing a tensor or matrix operation. Each instruction to access the data buffer 130 may include a starting address for the data to be accessed by the memory command, a tensor or matrix dimension of the operation associated with the memory command, and a length of data.”  Luo paragraph 0022.)
Claim 10 (Original). The apparatus of claim 9, wherein to write the matrix data to the one or more of the plurality of memory units comprises to: 
initialize the one or more of the plurality of memory units to store the matrix data; (Note that a memory unit storing data has been “initialized” to store that data.  With respect to memory units storing matrix data, see rejection of claim 1.) update the matrix descriptor to include locations indicative of the one or more of the plurality of memory units; (SheepCow page 2 shows variables i and j which are “locations indicative” of the position in the row major or column major storage configuration in the memory.) and store the matrix descriptor in one of the plurality of memory units.  (Running the code of SheepCow results in storing the matrix descriptors.  See SheepCow pages 1 and 2.)
Claim 11 (Currently Amended). A compute device comprising: a data storage device having a memory including a plurality of bit addressable memory units and a data storage controller to: receive a memory access request from a processor to perform a read or write operation on matrix data stored in one or more of the plurality of memory units, the memory access request to indicate a start address of the matrix data; determine, with decoder circuitry, whether to access the matrix data in row-major or column-major format based on information indicated in the memory access request from the processor and apply, with the decoder circuitry, different decoding logic based on whether to access the matrix data in row-major format or column-major format, the different decoding logic including column decoding logic in response to a determination that the matrix data is to be accessed in column-major (See rejection of claim 1.)
Claim 12 (Currently Amended). The compute device of claim 11, wherein to receive the memory access request comprises: to receive the memory access request to perform the read or write operation on the matrix data, the matrix data including a matrix descriptor having at least one of matrix dimensions, a size of elements in the matrix data, or locations of memory units in which the matrix data is stored. (See rejection of claim 2.)
Claim 14 (Currently Amended). The compute device of claim 11, wherein the data storage controller is further to return a result of the read or write operation. (See rejection of claim 4.)
Claim 18 (Original). The compute device of claim 11, wherein the data storage controller is further to receive a request to initialize the matrix data, the request to initialize the matrix data including a specification of matrix dimensions of the matrix data, a size of elements of the matrix data, and a preference to store the matrix data according to row major or column major. (See rejection of claim 8.)
Claim 19 (Original). The compute device of claim 18, wherein the data storage controller is further to: generate a matrix descriptor that is indicative of the specification of the matrix dimensions of the matrix data, the size of elements of the matrix data, and the preference to store the matrix data according to row major or column major; (See rejection of claim 9.) initialize the one or more of the plurality of memory units to store the matrix data; update the matrix descriptor to include locations indicative of the one or more of the plurality of memory units; and store the matrix descriptor in one of the plurality of memory units. (See rejection of claim 10.)
Claim 20 (Currently Amended). A method comprising: receiving a memory access request from a processor to perform a read or write operation on matrix data stored in one or more of a plurality of bit addressable memory units, the memory access request to indicate a start address of the matrix data; determining, with decoder circuitry, whether to access the matrix data in row-major or column-major format based on information indicated in this memory access request from the processor; and applying, with the decoder circuitry, different decoding logic based on whether to access the matrix data in row-major format or column-major format, the different decoding logic including column decoding logic in response to a determination that the matrix data is to be accessed in column-major format and row decoding logic in response to a determination that the matrix data is to be accessed in row-major format; wherein the column decoding logic is to provide multiple row addresses for a column address; and wherein the row decoding logic is to provide multiple column addresses for a row address.  (See rejection of claim 1.)
21. (Currently Amended) The method of claim 20, wherein: 
To receive the memory access request comprises: to receive the memory access request to perform the read or write operation on the matrix data, the matrix data including a matrix descriptor having at least one of matrix dimensions, a size of elements in the matrix data, or locations of memory units in which the matrix data is stored. (See rejection of claim 2.)
22. (Currently Amended) The method of claim 20, wherein: 
the memory access request includes a flag to indicate whether to access the matrix data in row-major or column-major format.  (This is obvious over the combination of Luo and SheepCow.  Luo teaches a request indicating row or column writes (to matrix data).  See rejection of claim 1.  SheepCow shows code which uses a flag to determine whether to access a matrix in row major or column major order).  See SheepCow pages 1 and 2. Running the code on pages 1 and 2 of SheepCow result in a decision to access a matrix in row or column major format.  Note that some indication is sent based on the teaching of Luo.)
23. (Currently Amended) The method of claim 20, further comprising: 
receiving a first memory access request to write the matrix data with row-major format; (See rejection of claim 1 citing Luo’s teaching of memory access requests and SheepCow’s teaching of reading/writing to matrices with row/column major formats.) 
writing to the multiple column addresses at the row address; (This is obvious over the combination of Luo and Mellor.  Luo teaches: “Generally described, memory units, such as a memory storage device or flash memory, execute read and write commands received from memory controllers and/or directly from a computing device or network sending a memory command. Memory units may receive read or write commands as a sequence of instructions, with each instruction corresponding to a specific location identified by a memory address. For example, a read memory command may be processed by a memory controller as a request to read a specific address of a specific memory unit. Such a command may be sent to a memory device as an instruction to access that location of the memory device. A memory instruction may include such addressable information (e.g., row/column of memory cell and/or a logical address that points to a row/column of a memory cell), as determined by a memory controller based on the read memory command.”  Luo paragraph 0011.  “The data address generator 120 may generate and provide a sequence of addresses that is related to a type of tensor or matrix operation associated with a memory command provided to the data address generator 120. Memory commands may include row memory commands or column memory commands, such as to access a respective row or column of matrix data stored in memory units 140a and/or memory unit 140b.”  Luo paragraph 0023.  Mellor teaches: “It’s called 3D Xpoint memory because it has two layers . . . and crosspoint because the 1 bit cells are located at the intersections of word lines and bit lines, meaning the cells can be addressed individually.  We’re told that ‘data can be written and read in small sizes, leading to faster and more efficient read/write processes.’”  Mellor page 1, last paragraph.  Note that writing to multiple cells in a row of individually addressed cells, results in writing to multiple individually addressed columns in the row.) 
receiving a second memory access request to read the matrix data with column-major format; and See rejection of claim 1 citing Luo’s teaching of memory access requests and SheepCow’s teaching of reading/writing to matrices with row/column major formats.) 
reading from the multiple row addresses at the column address. (This is obvious over the combination of Luo and Mellor.  Luo teaches: “The data address generator 120 may generate and provide a sequence of addresses that is related to a type of tensor or matrix operation associated with a memory command provided to the data address generator 120. Memory commands may include row memory commands or column memory commands, such as to access a respective row or column of matrix data stored in memory units 140a and/or memory unit 140b.”  Luo paragraph 0023.  Mellor teaches: “It’s called 3D Xpoint memory because it has two layers . . . and crosspoint because the 1 bit cells are located at the intersections of word lines and bit lines, meaning the cells can be addressed individually.  We’re told that ‘data can be written and read in small sizes, leading to faster and more efficient read/write processes.’”  Mellor page 1, last paragraph.  Note that accessing multiple cells in a row of individually addressed cells, results in accessing multiple individually addressed columns in the row.)
24. (Currently Amended) The apparatus of claim 1, wherein: 
The controller is to: receive a first memory access request to write the matrix data with row-major format; write to the multiple column address AT the row address; receive a second  (See rejection of claim 23.)
25. (Currently Amended) The apparatus of claim 1, wherein: 
the memory access request includes a flag to indicate whether to access the matrix data in row-major or column-major format. (See rejection of claim 22.)
26. (Currently Amended) The apparatus of claim 1, wherein: 
the memory comprises cross-point memory. (See rejection of claim 1.)
27. (Currently Amended) The compute device of claim 11, wherein: 
data storage controller is to: receive a first memory access request to write the matrix data with row-major format; write to the multiple column address at the row address; receive a second memory access request to read the matrix data with column-major format; and read from the multiple row address at the column address. (See rejection of claim 23.)
28. (Currently Amended) The compute device of claim 11, wherein: 
the memory comprises cross-point memory. (See rejection of claim 1.)
Cancelled: claims 3, 5-7, 13, and 15-17.


Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive.
Rejections under §112: 
The changes to claims 2, 12, and 21 overcome the rejection in the previous action.  
Applicant states that 3D crosspoint memory is a known term of art and points to language discussing the capabilities of 3D crosspoint memory.  This fails to define “3D crosspoint memory”, leaving only the trademark to define the type of memory.  Since the trademark cannot define the memory, the recited “cross-point” memory results in an indefinite claim scope.  Based on at least one publication it appears that the structure of crosspoint memory refers to a type of memory which has not been disclosed to the public so there is in fact no way for a person of ordinary skill in the art to determine whether a potential type of memory would read on the recited cross point memory.  See e.g. Mellor page 1, last paragraph, to page 2, second paragraph and Mellor page 2, last paragraph.  
Rejections under § 103: 
Applicant states that the prior art fails to teach applying different decoding logic based on whether the matrix data is in row or column major format.  No specific argument is put forth.  This is taught in SheepCow as cited in the office action.  Note that the “decoding logic” is not clearly limited to any specific set of steps or particular structure.  Based on the reading of the claims and specification, the desired scope may be that column addresses are used before row addresses to effectively access memory using the column and row address when a matrix is stored in a different (e.g. column major) format, but the claims do not clearly require this relationship because the claim language does not clearly limit the “column/row decoding logic” in this way (and noting that a standard memory access uses both row and column decoding).    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
TECHNIQUES FOR DICTIONARY BASED JOIN AND AGGREGATION
US 20180081939 A1
"Each data portion may be stored in a different storage data unit, a unit of storage in volatile or persistent storage that has a predetermined size. The data portion may be stored in a storage data unit in a row major format (cell elements of each row are stored in contiguous memory addresses) or a column major format (cell elements of each column are stored in contiguous memory addresses)." paragraph 0024.  
Providing Memory System Programming Interfacing
US 20150186286 A1
"  [0102] EC36) The method of EC35, wherein the unmodified address mode is one of a row major address mode and a column major address mode. "  paragraph 0102.
Parallel data processing systems and methods using cooperative thread arrays and thread identifier values to determine processing behavior
US 7861060 B1
"In this application, multidimensional thread IDs advantageously support either row-major or column-major addressing in a natural fashion, which facilitates operations that require a matrix transpose." paragraph 168.  



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139